 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                         UNITED STATES BANKRUPTCY COURT
14                     WESTERN DISTRICT OF WASHINGTON AT TACOMA
15
16      In re:                           )
17                                       ) No. 14-11665-CMA
18      NOAH N. KEABLES                  )
19                                       )
20         Debtor(s)                     ) ORDER ON MOTION TO WITHDRAW AS
21                                       ) ATTORNEY FOR DEBTOR(S)
22                                       )
23      _________________________________)
24
25      IT IS HEREBY ORDERED that ELLEN ANN BROWN of the Law offices of Brown and

26      Seelye PLLC, is hereby allowed to withdraw as attorney of record for the debtor(s) in the

27      above-entitled matter.

28                                          ///end of order///
29
30
31
32
33      _____________________________
34      JUDGE CHRISTOPHER M ALSTON




     ORDER ON MOTION TO WITHDRAW AS ATTORNEY FOR DEBTORS                    BROWN and SEELYE, PLLC
                                                                                       Attorneys at Law
                                                                                      744 South Fawcett
                                                                                    Tacoma, WA 98402
                                                                                          253.573.1958
                                                                                      Fax 866-422-6196
